Citation Nr: 1436569	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  09-34 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for service-connected degenerative arthritis and degenerative disc disease (DDD) of the cervical spine.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative arthritis of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980, and from March 1981 to August 1994.

These matters come before the Board of Veterans' Appeals on appeal from a February 2009 rating decision by the Seattle, Washington Department of Veterans' Affairs Regional Office (RO), granting service connection for the Veteran's cervical spine disability at 20 percent, and his thorocolumbar spine disability at 0 percent, with an effective date of December 2004.  The Veteran disagreed with the rating decision.  In January 2012, the RO issued another rating decision that increased the grant of 0 percent for the thorocolumbar spine disability to 10 percent.  As the Veteran disagreed with that rating decision as well, the February 2009 rating decision continues on appeal.

During the pendency of this appeal, the Veteran requested and was scheduled for a travel board hearing in March 2013, but did not appear.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's claims on appeal are decided.

The Veteran, through his representative, continues to contend that his service connected degenerative arthritis and DDD of the cervical spine, and degenerative arthritis of the thoracolumbar spine are more severe than his ratings suggest.  The United States Court of Appeals for Veterans Claims (Court) has held that a Veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

The Veteran's most recent VA examination evaluating the range of motion (ROM) for his spine disabilities is dated December 2010.  The rating increase from 0 to 10 percent for the Veteran's thoracolumbar spine disability was based on the ROM values recorded in the December 2010 examination.  Due to the degenerative nature of the Veteran's spine disabilities, a new VA examination is required to evaluate the current severity and manifestations of his service-connected cervical and thoracolumbar spine disabilities for rating purposes.

The treatment records in the file show the Veteran had been receiving treatment at Madigan Army Medical Center for several years.  However, a note from the American Lake VA Medical Center dated in June 2012 indicates that the Veteran was transferring his primary care from Madigan to VA.  On remand, any outstanding treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should request the Veteran's treatment records from:
* Madigan Army Medical Center, dated February 2012 to present; and
* American Lake VA Medical Center, dated June 2012 to the present.  
Any such records should be associated with the claims file.  

2. After obtaining the above treatment records, the Veteran should be afforded a new VA examination to ascertain the current severity and manifestations of his service-connected cervical and thorocolumbar spine disabilities.  

3. When the requested development is completed, and the RO or the AMC has ensured compliance with the requested actions, these claims should again be reviewed and readjudicated by the RO or the AMC on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

